Citation Nr: 0115995	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  99-11 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable rating for residuals of 
filariasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied a compensable rating for 
residuals of filariasis.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of filariasis 
are manifested by subjective reports of leg swelling, pain 
and weakness.


CONCLUSION OF LAW

The criteria for a compensable evaluation percent for 
residuals of filariasis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.88b, Diagnostic Code 6305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected residuals of filariasis because the 
disorder is more disabling than contemplated by the current 
noncompensable disability rating.

VA has met its duty to assist the veteran to develop this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  During the 
pendency of the appeal the RO has provided the veteran with a 
Statement of the Case (SOC) and Supplemental SOCs including 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claim.  The RO verified the 
veteran's service and obtained and associated with the claims 
file, to the extent possible, pertinent records including 
service medical records (SMRs), private and VA medical 
records, including reports of VA examinations during the 
pendency of this matter, transcripts of an RO hearing on the 
issue on appeal after which the veteran had additional time 
to submit evidence, and other records, if any, which the 
veteran identified as pertinent to the claim.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  In a claim of disagreement with a disability rating 
assigned contemporaneously to a grant of entitlement to 
service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Otherwise, as is the case here, the current 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran was service connected for residuals of filariasis 
by an August 1946 rating decision which also assigned a 30 
disability rating pursuant to DC 6305.  The rating was 
reduced to noncompensable in February 1950 pursuant to the 
same DC.  
Under 38 C.F.R. § 4.88b, DC 6305, lymphatic filariasis 
warrants a 100 percent disability rating for active disease; 
residuals such as epididymitis or lymphangitis are to be 
rated under the appropriate system.

Medical evidence confirms that the veteran had filariasis 
during service and residuals of filariasis thereafter.  A VA 
physician who examined the veteran in September 1946 found 
mild residual symptomatology and a January 1948 VA 
examination report included a diagnosis for symptomatic 
filariasis.  A report of a February 1950 VA examination notes 
an enlarged left testicle due to a repaired hydrocele but 
does not include a reference to residuals of filariasis.  In 
December 1961 letters, two private physicians stated that the 
veteran had been treated during the prior seven to 10 years 
for recurrent pleurisy and pleuritis related to filariasis.

More recent medical documentation includes no evidence of 
filariasis residuals.  Private medical records from November 
1986 to April 1999 include no reference to filariasis, 
epididymitis or lymphangitis.  During a January 1999 
examination, the veteran reported increasing bilateral leg 
pain and swelling and a history of mild scrotal enlargement 
since 1943, but he denied having had recurrent febrile 
episodes, lymphangitis or lymphadenitis.  Findings included 
absence of chronic lymphedema or skin changes indicative of 
lymphedema, papulonodular changes, brawny edema, lower 
extremity varicocities, ulcers or acute lymphedema, 
lymphangitis or inguinal lymphadenopathy.  The examiner also 
found the scrotum to be the size of a baseball and 
ballotable, and 1+ pitting edema of both lower extremities to 
the mid-shin level.  The veteran acknowledged not having 
taken his Lasix on the morning of the examination.  
Diagnostic tests all were normal.  The diagnosis was history 
of filariasis in 1943 with no evidence of lymphedema or 
elephantiasis.

The Board finds that the evidence does not support a 
compensable rating for residuals of filariasis because there 
is no medical evidence documenting objective current 
symptomatology attributable to filariasis.  The veteran 
testified at a July 1999 RO hearing that his legs sometimes 
became swollen and that leg pain and weakness precluded his 
standing for long periods or walking long distances.  But 
except for his own statements, there is no evidence showing 
symptomatology sufficient to meet criteria for a compensable 
disability rating for service-connected residuals of 
filariasis.  Because the veteran is a lay person with no 
medical training or expertise, his statements alone cannot 
constitute competent evidence of the required symptomatology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993) (holding 
that lay persons are not competent to offer medical 
opinions).  Also in support of the claim, the veteran 
submitted a copy of an Internet web site article about 
filariasis written by a vascular surgeon.  However, because 
it does not pertain specifically to the veteran's personal 
medical circumstances, the Board finds this evidence to be 
too general and inconclusive to constitute more than 
speculative support for the claim.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4 discussed above, the Board also has 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  However, the evidence does 
not show the veteran's disability to be so exceptional or 
unusual -- with marked interference with employment or 
repeated hospitalization beyond that contemplated by rating 
criteria -- as to render application of schedular standards 
impractical.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

